Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Pagelof8 PagelID 72

AFFIDAVIT OF
LATANYA BARBER THOMAS
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page 2o0f8 PagelD 73

IN THE CHANCERY COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

PATRICE JORDAN ROBINSON
GREATER MEMPHIS DEMOCRATIC CLUB, €/.¢|

Plaintiffs,
vs. DOCKET NO:

SHELBY COUNTY ELECTION COMMISSION
LINDA PHILLIPS, in her official capacity as
Administrator of the Shelby County Election
Commission, STEVE STAMSON, ANTHONY TATE,
MATT PRICE, BENNIE SMITH, AND

BRENT TAYLOR, in their official capacities as
Members of the Board of Commissioners of the

the Shelby County Election Commission,

 

AFFIDAVIT OF LATANYA BARBER THOMAS

 

l. My name is LaTanya Barber Thomas. I am an African American, over the age of 18

years old, and I am a resident of Memphis, Shelby County, Tennessee.

to

I am currently working as a campaign worker for the Greater Memphis Democratic
Club at Raleigh United Methodist Church, 3295 Powers Road, Memphis, Tennessee.
I plan to work there during the October 3, 2019 City of Memphis Municipal Office
Election, and I am working there during the early voting period, September 12, 2019
through until September 28, 2019.

3, As a campaign worker, I’m responsible for passing out candidates’ political literature

while at the polling location.

4. When I work as a campaign worker, I am required to work at the location that houses
the polling places from 11:00 a.m. until 7:00 p.m., each and every weekday I work as

a campaign worker during the early voting period and from 10:00 a.m. until 4:00 p.m.
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page 3of8 PagelD 74

on weekends and on election day, I work from 7:00 a.m. until 7:00 p.m. on election
day.

3. Prior to working as a campaign worker, I was provided with written instructions and
rules that apply to, and which I am required to follow, at the polling location where |
am assigned, and the election is being held.

6. I was told that I needed to look for a marker placed at election locations which will let
me know the area where campaign workers are prohibited from placing signs,
campaign signs, bumper stickers, posters, literature, or campaigning or engaging in
political activity is ] was told it was not allowed within this 100 foot area or in the
building were elections ate held.

i I was informed that I must wear clothing that covers up my political t-shirt before
entering a building where voting is taking place and I that I was not to engage in
political activity or speak to anyone when I go outside of the area where I hand out
campaign literature.

8. On September 21, 2019, I attempted to use the restroom at Raleigh United Methodist
Church but was not allowed to enter the building.

0 When I attempted to use the restroom at Raleigh United Methodist Church, I had no
intention of entering the locations where elections were held. ‘I did not carry signs,
bumper stickers, posters, literature, or display any article of clothing that advocated
for or against any candidate or issue. I did not circulate petitions or engage in similar
activity and did not speak to or engage with voters inside the building or within 100
feet of the polling place, in any way whatsoever when I attempted to use the

restroom.
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page 4of8 PagelD 75

10.

21,2

« T was told I could not use the restroom

ii.

the restroom.

When I attempted to use the restroom at Raleigh Community Center on September

019, I was asked I was a campaign worker. When I responded yes, that is when

Poll workers at Raleigh United Methodist Church walk to down the street KFC to use

In witness whereof, I have hereunto subscribed my name on this day of Seat , Zuo.

STATE OF TENNESSEE
COUNTY OF SHELBY

a a CG Do ne Nd Nigar

TaTanya Barber Thomas

SWORN TO AND SUBSCRIBED BEFORE ME THIS XY day of . S atinbea 2019.

My commission expires:

ai -¥ A090 a5

5 se f/

Notary Public

habhied ay,
Ra i
we EL sy
= oe

Sooo at
Ce ulmialer 2 Pe
ie

s
me

SS

anne tttiyy
at tity ‘
z=
md
ni
cA
a
m
im
aN
“HHH we

yA
oe
%y s,

*e a

ar

S
os

ay °
& Soe 2

sa

sycous |
ifn Me &
“ON EXpyRE®
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page5of8 PagelD 76

AFFIDAVIT OF
JOHNSON SAULSBERRY, Il
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page6of8 PagelD 77

IN THE CHANCERY COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

PATRICE JORDAN ROBINSON an
GREATER MEMPHIS DEMOCRATIC CLUB: 27.4).

Plaintiffs, a
VS. DOCKET NO:

SHELBY COUNTY ELECTION COMMISSION
LINDA PHILLIPS, in her official capacity as
Administrator of the Shelby County Election
Commission, STEVE STAMSON, ANTHONY TATE,
MATT PRICE, BENNIE SMITH, AND

BRENT TAYLOR, in their official capacities as
Members of the Board of Commissioners of the

the Shelby County Election Commission,

 

AFFIDAVIT OF JOHNSON SAULSBERRY III

 

1. My name is Johnson Saulsberry II. I am an African American, over the age of 18
years old, and I am a citizen and resident of Memphis, Shelby County, Tennessee. I
suffer with a disabling condition, namely, Sickle Cell Anemia.

2. I am currently working as a campaign worker for the Greater Memphis Democratic
Club. I work at two polling locations, Glenview community Centre, 1141 8.
Barksdale St, Memphis, Tennessee, and Greater Middle Baptist Church, 4982 Knight
Arnold Road, Memphis, Tennessee. I plan to as a campaign worker during the
October 3, 2019 City of Memphis Municipal Office Election, and I am working as a
campaign worker during the early voting period, September 12, 2019 through until
September 28, 2019. The campaign workers at the polling locations where I am

assigned are African American.
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page 7of8 PagelID 78

Lod

As a campaign worker, I’m responsible for passing out candidates’ political literature
while at the polling location.

When I work as a campaign worker, I am required to work at the polling locations for
limited hours, due my disability. Early voting locations where I am assigned are open
from 11:00 a.m. until 7:00 p.m., each and every weekday, during early voting period
and from 10:00 a.m. until 4:00 p.m. on weekends. On election day, polling locations
are open 7:00 a.m. until 7:00 p.m. on election day.

Prior to working as a campaign worker, I received instructions and rules that apply to,
and which I am required to follow, at the polling location where I am assigned, and
the election is being held and I am familiar with these instructions.

Tam aware that I must look for a marker placed at election locations which will let
me know the area where campaign workers are prohibited from placing signs,
campaign signs, bumper stickers, posters. literature, or campaigning or engaging in
political activity. I am aware that I am not allowed to engage in political activity
within this 100-foot area or in the building were elections are held.

I am aware that I must wear clothing that covers up my political t-shirt before
entering a building where voting is taking place and I that I am not to engage in
political activity or speak to anyone if I go outside of the area where I hand out
campaign literature.

If allowed to use the restrooms at the polling locations where I am assigned, J have no
intention of entering the polling and will not carry signs, bumper stickers, posters,
literature, or display any article of clothing that advocates for or against any candidate

or issue. I will not circulate petitions or engage in similar activity will not speak to or
Case 2:19-cv-02653-JTF-tmp Document 6-4 Filed 09/27/19 Page 8of8 PagelD 79

engage with voters inside the building or within 100 feet of the polling place, in any
way whatsoever, if allowed to use the restroom.

9. Campaign workers where I work are not allowed to use the restroom and are forced to
look for some other location that will allow them to use the restroom. and this causes

a hardship for me due to my condition.

  
    

In witness whereof, I have hereunto subscribed my name on thi aay of Se ty , 2079.

ohnson Saulsberry III
STATE OF TENNESSEE

COUNTY OF SHELBY

SWORN TO AND SUBSCRIBED BEFORE ME THIS AU/_ day of Spkmber, 2019.

News A Simon
Notary Public

seu ‘heyy,
My commission expires: os Ro Sey,

Re 7-3 4%
” STATE O pS
TENNESSEE :
NOTARY
PUBLIC #

“gy

NUL Sdegy,
yn My,
%y,

woo
oe" ee nih
ror A,

il

ih
e N
oy,

gs :
bp,

ise S
ty Mart Tene wet, ae
'SSion Exe
